Citation Nr: 1625845	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to November 1970.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2014 the Veteran and his representative were notified of the date, time, and location of a Board hearing the appellant requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He did not appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sensorineural bilateral hearing loss as defined under VA law and tinnitus.
 
2.  The Veteran's bilateral hearing loss existed prior to service entrance.
 
3.  The Veteran's preexisting bilateral hearing loss did not increase in severity during or as a result of service.

4.  Symptoms of tinnitus were not chronic in service, did not manifest to a compensable degree within one year of separation, have not been continuous since service separation, and tinnitus is not etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims decided herein and providing a VA examination that is adequate.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (2015).  Specifically, service treatment records are associated with the electronic claims file, along with pertinent post-service medical records.  Additionally, the Agency of Original Jurisdiction obtained a VA examination during the pendency of this appeal which the Board finds adequate for adjudication purposes.  See Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The conditions of sensorineural hearing loss and tinnitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to these claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is related to active military service.  Specifically, the Veteran filed his claim for service connection in October 2011, stating that bilateral hearing loss started in January 1970 as a result of extreme acoustic trauma from large and small guns.  The Veteran has also stated that during his military service, he worked in transportation hauling heavy equipment on a big transport trucks and described noise exposure from truck engines.

Initially, the Board finds the Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA purposes during the appeal period, as shown in the January 2012 VA examination.  See 38 C.F.R. § 3.385 (Criteria for establishing a hearing loss disability for VA compensation purposes includes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In other words, if the Veteran has a condition that preexisted military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2015).

Service treatment records show that the Veteran had impaired hearing at entrance into service as noted on his pre-induction audiological evaluation in October 1968. Specifically at 4000 Hertz, the auditory threshold in both ears threshold levels higher than 20 decibels and demonstrated hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155 (1993) (The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2." The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric." See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given. Id.  

As the record shows that decreased hearing was noted at entrance into service, the Veteran's service connection claim must be based on aggravation of the pre-existing disorder, rather than in-service incurrence.  This means that the evidence must demonstrate a permanent worsening of the Veteran's pre-existing hearing loss as a result of the Veteran's military service.

Service treatment records do not show any complaints of hearing loss during service.  In a November 1970 service separation examination, the Veteran noted that he was in good health and clinical evaluation of the ears was normal.  No audiometric testing results were noted on the examination report.  

The evidence of record includes VA treatment records in August 2009 and August 2011 that showed complaints of hearing loss, a history of loud noise exposure as a farmer for six months post-service and from construction work with no hearing protection, working as a pipe insulator with periodic loud noise, and that the Veteran used to hunt a lot.

The evidence also includes a January 2012 VA examination report in which the examiner opined that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that the Veteran's pre-induction physical in October 1968 showed mild to moderate level high frequency hearing loss at 4000 Hertz in both ears, he was given an H-2 hearing profile documenting pre-existing hearing loss at entry, and his service medical records were silent for documentation of hearing changes.  The examiner stated that the first evidence that the hearing loss documented at the Veteran's induction had worsened was found on a VA treatment note in August 2009, years after his discharge.  The examiner stated that the Veteran worked around noise for many years and outlined the aforementioned August 2009 and 2011 VA treatment notes.  

The January 2012 VA examiner opined that the available medical evidence did not meet the threshold to support a favorable opinion that the current hearing loss was 50 percent or greater probability caused by military noise exposure.  The examiner stated that the Veteran entered the service with high frequency hearing loss which suggested noise exposure prior to service and his post-service noise exposure was well documented in his VA records.  The examiner opined that there was no evidence found to support a claim that his pre-existing hearing loss worsened while completing his 18 months of military service.  The examiner opined that hearing loss existed prior to the service, and the pre-existing hearing loss was not aggravated beyond normal progression in military service.

The Board finds that the January 2012 VA medical opinion is of great probative value as the examiner specifically addressed the question of in-service aggravation.  The Board finds that this VA opinion weighs against a finding that the Veteran's pre-existing hearing loss disorder was aggravated during service. 

The Veteran stated in his October 2012 Notice of Disagreement and October 2013 formal appeal, VA form 9, that his noise exposure after military service was exaggerated, and he knew that his hearing was much worse at the time of discharge.  However, the Veteran has not submitted any competent evidence showing that his pre-existing bilateral hearing loss was aggravated by in-service noise exposure.  The extent that he has stated that his hearing was worse at discharge, the Board finds that the contemporaneous separation examination report, on which he indicated that his health was good and he did not report any problems with his hearing, is more probative as whether his hearing was worse at the time of separation.  As a lay person without appropriate medical expertise, he is not competent to provide an opinion as to the relationship of his hearing loss to service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Accordingly, the preponderance of the evidence shows that the Veteran's pre-existing bilateral ear hearing loss was not aggravated by service.  Therefore, service connection is not warranted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability must be denied.  See 38 C.F.R. § 3.102.


Service Connection Analysis for Bilateral Tinnitus 

The Veteran contends that his current tinnitus is related to active military service.  Specifically, the Veteran filed his claim for service connection in October 2011, stating that tinnitus started in January 1970 as a result of extreme acoustic trauma from large and small guns.  The Veteran has also stated that during his military service, he worked in transportation hauling heavy equipment on a big transport trucks and described noise exposure from truck engines.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran sustained acoustic trauma in service.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

The Board finds that the Veteran has a current diagnosis of tinnitus, as noted in a VA examination in January 2012.  The Veteran is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service). 

The Board next finds that the record shows that the Veteran did not report tinnitus at any time during service, to include at service separation.  As such, the Board finds that the Veteran's tinnitus was not chronic in service.

The Board also finds that the evidence of record does not establish any clinical manifestations of tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a) (3).

The Board next finds that symptoms of tinnitus have not been continuous since service separation.  

The evidence of record includes VA treatment records in August 2009 and August 2011 that showed complaints of periodic tinnitus.

The Board finds that this long lapse of time between service separation and a diagnosis of tinnitus is one factor that weighs against a finding that the Veteran's tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to active service.  The evidence of record also includes a January 2012 VA examination report in which the Veteran reported a history of intermittent tinnitus noticed for the past several years.  He did not report any specific date or circumstances of onset.  The examiner stated that service medical records were silent for documentation of complaints of tinnitus, and the Veteran first reported tinnitus in a VA treatment note in August 2009, 39 years after his discharge.  The examiner opined that it was less likely than not (less than 50 percent probability) that tinnitus was caused by or a result of military noise exposure.

The Board finds the January 2012 VA examination report highly probative on the issue of service connection for tinnitus. 

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed tinnitus to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Tinnitus is a medically complex disease process because of its multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the VA examiner who reviewed the evidence of record.  Here, the Board attaches greater probative weight to the VA opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral tinnitus, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for bilateral tinnitus, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


